             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:12CR339
    vs.
                                                    ORDER
MICHAEL JOHN POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion for Continuance (filing 248) is
          granted.

    2.    Defendant Michael John Pojar’s violation of supervised release
          hearing is continued to May 21, 2020, at 12:00 p.m., before the
          undersigned Chief United States District Judge, in Courtroom
          No. 1, Roman L. Hruska Federal Courthouse, 111 South 18th
          Plaza, Omaha, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 18th day of February, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
